Citation Nr: 1717991	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left forearm and wrist disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

(The claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, was remanded by the Board in September 2014.  Development for this claim is still ongoing, such that a separate decision will be issued by the Board at a later date.)


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

First, the January 2009 rating decision confirmed and continued the previous denial of service connection for a left forearm and wrist disability.  In July 2011, the Board reopened the claim on the basis that new and material evidence had been received, and remanded the matter for further development.  The claim was again remanded in September 2014, and has since been returned to the Board for appellate consideration.

Further, the September 2015 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  

To that end, the Board notes that the Veteran initially filed a claim for entitlement to service connection for tinnitus in April 1998.  This claim was denied in a June 1998 rating decision, and the Veteran did not appeal that decision.  Instead, the Veteran filed to reopen the claim in May 2015.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. § 3.156(a) (2016).  

However, during the course of the appeal, additional service treatment records (STRs) have been received which included findings that may be relevant to the Veteran's claim.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claim on the merits.  

Additionally, the Board notes that the Veteran was previously represented by private counsel.  However, said counsel withdrew representation in a letter dated September 2014.  Since that time, the Veteran has neither objected to said withdrawal nor appointed a new attorney, agent, or representative.  As such, the Board find that the Veteran is unrepresented at this time.  See 38 C.F.R. § 20.600 (2016).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a current left forearm and wrist disability.

2.  The Veteran injured his left arm and wrist during service.  

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current left forearm and wrist disability was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left forearm and wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In two letters dated June 2008 and December 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide, including the guidelines for new and material evidence.  A subsequent April 2009 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to service connection.  At no time has the Veteran alleged that notice in this case was less than adequate.   

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone multiple VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this claim was most recently remanded by the Board in September 2014.  At that time and in pertinent part, the RO was instructed to identify and obtain copies of the Veteran's private treatment records; to obtain an addendum opinion to the Veteran's July 2013 VA examination; to notify the Veteran of any upcoming VA examination scheduled; to readjudicate the claim; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the RO contacted the Veteran in September 2014 to identify any existing private treatment records.  However, no such records have been identified by the Veteran.  As such, addendum opinions were obtained in March 2016 and August 2016.  The claim was subsequently readjudicated, and an SSOC was issued in August 2016.  Accordingly, the Board finds that there has been substantial compliance with its September 2014 remand directives.  

As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will thus review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Board now turns to the Veteran's claim for entitlement to service connection for a left forearm and wrist

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

At the outset, the Board finds competent evidence of a current disability.  In July 2013, a VA examiner diagnosed the Veteran with left forearm contusion; left upper extremity ulnar nerve neuropathy (cubital tunnel syndrome); and carpal tunnel syndrome of the left upper extremity.  Said diagnoses were confirmed in a March 2016 VA addendum opinion.  Additionally, the Veteran's Arkansas Department of Corrections treatment records note the Veteran's repeated reports of left wrist and arm pain in 2008.  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of an in-service injury.  The Veteran's STRs document several relevant in-service injuries, to include: (1) Treatment for a left wrist contusion in November 1968; (2) treatment for a sprained wrist in July 1970; and (3) treatment for left arm and wrist pain in October 1970.  The Board finds that these reports, as dictated by medical professionals, stand as competent evidence of several in-service injuries such that the second Shedden element has been met.  

In this regard, the Board notes that the Veteran has provided additional testimony regarding two in-service events.  First, in a November 1993 statement, the Veteran reported that he injured his left forearm during service while working as a mechanic in 1969.  At that time, the Veteran was putting a fan belt on a 2 1/2 ton truck, and turned to pick up a wrench from a crouching position.  As such, the Veteran's arm was laying across the vehicle's radiator when the wind blew the hood of the truck down onto his forearm.  The Veteran reported that he sought treatment after approximately six weeks of related pain.  Further, the Arkansas Department of Corrections treatment records include a March 2008 note when the Veteran reported in-service surgery to his left forearm.  
   
Typically, a veteran is competent to report that which he perceives through the use of his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Thus, the Veteran here is competent to report any in-service injuries or surgeries relating to his left arm and wrist.  

However, the Board is equally as compelled by the total absence of evidence tending to corroborate the Veteran's testimony.  The Veteran's STRs are entirely silent for the reported 1969 injury, and instead refer to treatment for a variety of notably minor injuries.  At no time do the Veteran's STRs record a surgery to the left arm or wrist or otherwise indicate a recent surgery as provided by a private physician.  Thus in the total absence of evidence to the contrary, the Board does not find that the Veteran suffered the 1969 in-service injury or received left arm/wrist surgery during service.

Nonetheless, the Veteran's STRs annotate repeated treatment for left arm and wrist injuries during service, sufficient to satisfy the second Shedden element.  

However, the Board does not find that a nexus exists between the Veteran's repeated in-service injuries and his current disability.  There are three opinions of record in this regard.  

The Veteran first underwent VA wrist, elbow, and peripheral nerves examination in July 2013.  At that time, the VA examiner asserted negative nexus opinions with regard to the Veteran's current disabilities and his military service.  First, the examiner concluded that the Veteran presented with an unremarkable left wrist examination absent musculoskeletal wrist complaints.  Additional review of the Veteran's incarceration medical records failed to reveal any left wrist problems, thus disputing the existence of a chronic wrist problem relating to service.  Instead, the Veteran's current complaints appeared to be neurologic in nature.  As such, the examiner opined that it was less likely than not that the Veteran had a wrist musculoskeletal condition related to military service.  Similarly, the examiner found no evidence of left elbow or left musculoskeletal abnormalities upon examination.  Further, the Veteran was noted to have normal left upper extremity examination upon his exit from service.  As such, the examiner could not relate an elbow or left forearm musculoskeletal disability to military service.  

Further, the examiner opined that the Veteran's current peripheral nerves disability was less likely than not related to military service.  Here, the examiner noted that the Veteran's current complaints regarding the upper extremity were related to the diagnosed peripheral nerves conditions.  Records failed to prove that these conditions existed during active duty, from a neurologic standpoint.  Instead, complaints were recorded several years following the Veteran's exit from service, in 2008.  Additionally, the Veteran's reported in-service forearm injury would not have caused his current disabilities, as nerves are compressed in different areas of the arm, which is not consistent with a left forearm neurologic injury from a clinical standpoint.  Further, the Veteran's exit examination did not note any neurologic conditions related to the forearm/wrist.  

An addendum opinion was obtained in March 2016.  Upon review of the entire claims file, the VA examiner indicated that his prior opinions remained unchanged.  The examiner also reiterated his prior observations, wherein the Veteran exhibited normal wrist and forearm examinations from a musculoskeletal standpoint and were not indicative of simple wrist strain during service.  No chronic residuals were found for a musculoskeletal elbow or forearm condition.  Further, the simple contusion and sprain of the left upper extremity during service would not lead to a chronic peripheral nerves condition, as first appeared in 2008 following the Veteran's exit from service.  As such, the peripheral nerves conditions would not be related to the reported in-service injuries.  Additionally, the Veteran's exit examination was evidence against chronic conditions or peripheral nerves conditions existing at the time the Veteran exited service.  Instead, the Veteran's first reported assertions of a chronic upper extremity condition were found long after his exit from service.  
An additional addendum opinion was obtained in August 2016.  At that time, the examiner acknowledged his review of the Veteran's statements prior to 2008 indicating left forearm and wrist complaints as related to service.  The examiner then noted that his 2013 examination did not reveal chronic musculoskeletal residuals from alleged arm injuries in the past.  As such, the examiner's opinion remained unchanged.  

Upon review of the above, the Board affords significant probative value to the VA examiner's opinions.  In each of the examination reports, the VA examiner provides a definitive nexus opinion as supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Said rationale is based upon a thorough review of the Veteran's entire medical history, to include his reported in-service injuries and his current symptomatology.  As such, the examiner concluded that the Veteran presented with disabilities of the peripheral nerves only, which had no etiological relationship to the reported in-service wrist strains and onset of his current symptoms years after service.  Thus in relying on these opinions, the Board finds that a nexus is not present in this case.  

In doing so, the Board acknowledges the Veteran's assertion that a nexus exists between his present left wrist and forearm disabilities and his military service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus the competent evidence of record is against a nexus finding in this case.

Accordingly, the Veteran's claim for entitlement to service connection for a left forearm and wrist disability is denied.


ORDER

Entitlement to service connection for a left forearm and wrist disability is denied.


REMAND

The Board now turns to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

To that end, the Board notes that VA attempted to obtain a medical opinion in September 2015 regarding these claims.  At that time, the VA examiner noted that the Veteran was currently incarcerated at the Arkansas Department of Corrections, which would not transport veterans to a VA medical center (VAMC) for examination.  Additionally, the examiner reported that the prison system did not have a facility suitable for conducting an audiological examination.  As such, the examiner indicated that the Veteran's audiological claims could not be evaluated until his release from prison.  

However, VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The duty to assist an incarcerated veteran includes: (1) Efforts to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility to ascertain whether their medical personnel can conduct an examination in accordance with VA examination worksheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

Review of the claims file indicates that such options are available to the Veteran at this time.  An October 2010 letter from the Arkansas Department of Corrections, which was associated with the claims file in August 2016, indicates the Department's willingness to host a VA examiner on-site; to transport the Veteran to a correctional facility closer to the Little Rock RO for examination; or to transport the Veteran to a VAMC for examination, though not at state cost.  Such efforts were previously undertaken in July 2013, when the Veteran was provided with a VA wrist, elbow, and peripheral nerves examination during his period of incarceration.  However, it does not appear that any such efforts have been pursued by VA to date to similarly provide the Veteran with an audiological examination during his ongoing incarceration.  

As such, the Board finds that a remand is now warranted such that the Veteran may be provided with the necessary VA audiological examination.  

On remand, the RO should also associate any private treatment records from the Arkansas Department of Corrections with the record before the Board.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private providers of medical treatment for his claimed audiological disabilities since service, including updated records from the Arkansas Department of Corrections since March 2011, and request the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Contact the Arkansas Department of Corrections and arrange for the Veteran to participate in a VA audiological examination through any of the following methods: 
(1) Sending a VA examiner to the Veteran's current facility to administer the examination; (2) arranging for a VA examiner to meet the Veteran at a correctional facility closer to the Little Rock RO; or (3) transporting the Veteran to a VAMC, though not at state cost.  All efforts to schedule said examination must be properly documented in the claims file.

3.  During examination, the VA examiner should assess the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

The examiner must indicate the following:

a.  Does the Veteran possess a current diagnosis of bilateral hearing loss and tinnitus, per VA regulations? 

b.  For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


